Citation Nr: 1823423	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO. 14-35 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating for a service-connected low back disability, currently rated as 10 percent disabling.

2. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2011rating decision by the Oakland, California Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2017. A transcript of that hearing is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination for his low back disability was in July 2014. Following the Veteran's examination, the United States Court for Veterans Appeals decided Correia v. McDonald , which now requires VA examinations of the joints to include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint). See Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint)). Therefore, the Board finds that the July 2014 VA examination report is inadequate for rating purposes. Since the July 2014 examination report does not present all of the necessary findings, a new examination is necessary to decide the claim.

Furthermore, the July 2014 VA examination is also inadequate because the examiner did not provide an opinion as to the functional loss the Veteran experienced during flare-ups of his lumbar strain disability. Sharp v. Shulkin, 29 Vet. App. 26 (2017). On remand the Veteran should be scheduled for another VA examination in order to provide the examiner an opportunity to obtain all "procurable medical evidence" before declining to offer an opinion as to flare-ups of the Veteran's condition. Id. at 36.

In regards to the Veterans claim for his bilateral hearing loss claim, the Veteran has repeatedly stated that his hearing has worsened. The Veteran's last VA examination was in July 2014. Since that examination the Veteran testified that a Board Hearing in October 2017 and also submitted a written statement in December 2017 that his hearing has worsened to the point that when he is in crowds he just reacts to what everyone else is doing because he cannot hear what is going on. For example, if the group around him is laughing or smiling he smiles. On remand, the Veteran should be scheduled for an updated VA audiological examination to obtain the severity of his bilateral hearing disability for VA compensation purposes.

Accordingly, the case is REMANDED for the following action:

1. Please obtain all updated and outstanding VA and private treatment records with respect to hearing loss and the low back.

2.  Schedule the Veteran for an appropriate VA examination to assess the severity of the service-connected lumbar spine disability. Copies of all pertinent medical records should be made available to the examiner for review. All necessary diagnostic testing should be performed. The examiner must describe all impairment of the lumbar spine disability, including neurological. The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

(a) The examinations must address active and passive motion, weight-bearing and nonweight-bearing information. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

(b) The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups. The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms. Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc. Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss. A detailed rationale is requested for all opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares. 

2. Schedule the Veteran for an audiological examination to determine the nature, extent, and etiology of his bilateral hearing loss. The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

3. Upon completion of the above, readjudicate the claim on appeal. If any benefit sought on appeal remains denied, the claimant should be furnished a supplemental statement of the case (SSOC). The claimant should be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




